Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 16/198682, filed 11/21/18, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1-2, 4-7, 9-10 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:
However, claim(s) 1-2, 4-7, 9-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim(s) 1, 6, 
Prong 1 analysis:
The limitations of detecting an occurrence of a bug during said executing the plurality of automated game sessions, are considered to fall within the mental processes grouping. The recited limitations, as drafted, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a server comprising a game testing module and a bug reporter, nothing in the claim element precludes the step from practically being performed in the mind. For example, a game tester can easily detect an occurrence of a bug during the executing the plurality of game sessions in his/her mind.
Furthermore, dependent claims 2, 4-5, 9-10 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.
Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “receiving, at a server from a client, a game application for testing for one or more bugs; executing, by an automated game testing module, a first plurality of automated sessions of the game application 
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer. The claimed elements are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for use in identifying a bug), and amounts to mere data gathering and data transmission, which is a form of insignificant extra-solution activity. Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components. 
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Further, in view of Berkheimer, the recited additional elements of executing a plurality of automated game sessions and generating a snapshot file are considered as conventional activities. For instance, Seo teaches executing a plurality of automated game sessions and generating a snapshot file are considered as conventional activities (¶¶0029-0033, 0051-0052, 0057). 
In addition, with regards to present claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 1-2, 4-7, 9-10, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE.
Therefore, claim(s) 1-2, 4-7, 9-10 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (2020/0192788) in view of Lucas et al. (2017/0266568).
	Re Claim 1,
	Seo discloses a method for performing testing as a service (Fig 2, ¶¶0026, 0029), comprising: 

	executing, by an automated game testing module, a first plurality of automated sessions of the game application while implementing respective testing inputs for the first plurality of automated sessions, the respective testing inputs include control inputs, game state data, system parameters, and network parameters (¶¶0029-0033, 0036-0037; the testing unit performs a test on the game build of the game service, wherein the testing unit may control the test device by generating a control signal for controlling the test device to perform the test, further, the testing unit may generate game state information in the test and the information about the test device performance may include information about time series usage for a CPU, a memory, a battery, or the like of the test device in which the test is performed); 
	detecting, by a bug reporter, an occurrence of a bug during said executing the plurality of automated game sessions (¶¶0029-0033, 0056; the game script may identify an error in the game build); and 
	generating a snapshot file including the game state data associated with the occurrence of the bug (¶¶0051-0052, 0057; the test automation device generates a test report).
	Seo does not explicitly disclose the bug report includes a portion of the control inputs and a video component. 
	However, Lucas teaches a debugging system that generates a bug report may include information such as description of the bug, event identifier, and a video with 
	Re Claims 2, 7,
	Seo discloses all limitations as set forth above but does not explicitly disclose the video component associated with the occurrence of the bug for reproduction of the bug, the reproduction of the bug is configured to be sent for display for the client. However, Lucas teaches the video component associated with the occurrence of the bug for reproduction of the bug, the reproduction of the bug is configured to be sent for display for the client (¶¶0016-0017, 0050-0054). See claim 1 for motivation.
	Re Claim 6,
	Claim is substantially similar to claim 1. See claim 1 for rejection.

Allowable Subject Matter
Claims 3, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715